I N THE COURT OF APPEALS




STATE OF TENNESSEE                             )    KNOX J UVENI LE
DEPARTMENT OF HUMAN SERVI CES,                 )    C. A. NO. 03A01- 9609- J V- 0028 6
                                               )
              Pl a i nt i f f - Appe l l e e   )
                                               )
                                               )
                                               )
                                               )
                                               )
vs .                                           )    HON. CAREY E. GARETT
                                               )    J UDGE
                                               )
                                               )
                                               )
                                               )
                                               )
J OE ERI C TAYLOR, SR. ,                       )    REVERSED AND REMANDED
                                               )
              De f e nda nt - Appe l l a nt    )




SHARON F. PATTERSON, Knoxvi l l e , f or Appe l l a nt .


CHARLES W BURSON, At t or ne y Ge ne r a l a nd Re por t e r , a nd W LLI AM ASHBY
         .                                                             I
SM TH, As s i s t a nt At t or ne y Ge ne r a l , f or a ppe l l e e .
  I




                                         O P I N I O N



                                                                               M M r a y, J .
                                                                                c ur



       Thi s i s a n a ppe a l       f r om a j udgme nt    of t h e j u v e n i l e c our t   of

Kn o x Co u nt y whe r e i n t he c our t t e r mi na t e d t he pa r e nt a l r i ght s of t h e
a pp e l l a nt ( de f e nda nt ) .      For r e a s ons he r e i na f t e r s t a t e d, we r e ve r s e

t h e j u d gme nt of t he t r i a l c our t .



        The de f e nda nt i s t he na t ur a l f a t he r of Ra ymond Ant hony Ta y l o r

a nd   J oe      Er i c     Ta yl or ,   Jr. ,       bot h   mi nor s .     The     na t ur a l     mot h e r

s u r r e n d e r e d he r pa r e nt a l r i ght s pr i o r t o t he he a r i ng t e r mi na t i ng

t he d e f e nda nt ' s r i ght s .       The r e c or d r e f l e c t s t ha t t he c hi l dr e n h a d

b e e n p l a c e d i n a f os t e r home a nd ha d be e n wi t h t he i r pr e s e nt f os t e r

p a r e n t s s ome f i f t e e n mont hs .



        The      St a t e     of    Te nne s s e e    t hr ough     t he   De pa r t me nt     of    Hu ma n

Se r v i c e s f i l e d a pe t i t i on t o t e r mi na t e t he de f e nda nt ' s pa r e n t a l

r i ght s .      The de f e nda nt       f i l e d a r e s pons e t o t he pe t i t i on pr o s e .

The c a s e pr oc e e de d t o t r i a l             wi t h t he de f e nda nt      not      ha vi ng t h e

b e n e f i t of c ouns e l a nd a ga i n a c t e d pr o s e .             At t he c onc l us i on o f

t he t r i a l    t he c our t        f ound t ha t      t he de f e nda nt ' s    pa r e nt a l    r i gh t s

s h o u l d be t e r mi na t e d a nd e nt e r e d a j udgme nt a c c or di ngl y.



        De f e nda nt c ha l l e nge s t he pr opr i e t y of t he t r i a l c our t ' s a c t i o n

i n p r o c e e di ng t o t r i a l wi t hout f i r s t a dvi s i ng t he de f e nda nt of h i s

r i g h t t o c ouns e l a nd e xp l a i n i ng hi s r i ght s t o hi m a s r e qui r e d b y

t he Te n n e s s e e Rul e s of J uve ni l e Pr oc e dur e . De f e nda nt a l s o c ompl a i n s

o f t h e a dmi s s i on of c e r t a i n e vi de nt i a r y ma t t e r s .




                                                        2
          W wi l l a ddr e s s t he i s s ue r e l a t i ng t o t he c our t ' s f a i l ur e t o
           e

a d v i s e t he de f e nda nt of hi s r i ght t o c ouns e l a nd t he f a i l ur e of t h e

c our t      t o a ppoi nt          c ouns e l .          Fr om a c ons t i t ut i ona l          vi e wpoi nt         t he

Un i t e d St a t e s         Supr e me Cou r t           ha s       de t e r mi ne d t ha t    pa r e nt s       ha v e a

f u n d a me nt a l       r i ght     to    t he      car e,          c us t ody    a nd   c ont r ol        of     t he i r

c h i l d r e n.      St a nl e y v.       I l l i noi s ,       4 05 U.S. 645,    92 S. Ct .         1208,      31
L. Ed. 2 d         551     ( 1972)         It      ha s    l i ke wi s e      be e n   e s t a bl i s he d     in    t hi s

j ur i s d i c t i on t ha t our c ons t i t ut i on ( Ar t i c l e I , Se c t i on 8 ) r e c og -

n i z e s a f unda me nt a l            r i ght      of     a pa r e n t      t o t he c a r e ,      c us t ody a n d

c ont r ol     of        t he i r   c hi l dr e n.         Ha wk v .        Ha wk ,    855 S. W 2d 573,
                                                                                               .                       577

( Te n n .   1 993) .          I n Na l e v.         Robe r t s on ,       871 S. W 2d ( Te nn .
                                                                                   .                         1 9 94) t h e

c o u r t ma de t he f ol l owi ng obs e r va t i ons :



                   Thi s Cour t f ound i n Da vi s v. Da vi s , 842 S. W 2d 588,    .
          6 0 0 ( Te nn. 1992) , t ha t " t he r e i s a r i g h t of i ndi vi dua l
          p r i va c y gua r a nt e e d unde r a nd pr ot e c t e d by t he l i be r t y
          c l a us e s of t he Te nne s s e e De c l a r a t i on of Ri ght s . " Thi s
          c o ns t i t ut i ona l r i ght o f pr i va c y i nc l ude s pa r e nt a l r i ght s .

                   I n l i ght of t hi s r i ght t o pr i va c y, we be l i e ve t ha t
          whe n no s ubs t a nt i a l ha r m t hr e a t e ns a c hi l d' s we l f a r e , t he
          s t a t e l a c ks a s uf f i c i e nt l y c ompe l l i ng j us t i f i c a t i on f or
          t h e i nf r i nge me nt on t he f unda me nt a l r i ght of pa r e nt s t o
          r a i s e t he i r c hi l dr e n a s t he y s e e f i t .



          Th e r i ght t o c ouns e l ha s a l s o be e n a ddr e s s e d bot h by t he U. S.

Sup r e me Cour t a nd our a ppe l l a t e c our t s .                             I n Hows on v.       Hows on ,        an

u n r e p o r t e d opi ni on of t hi s c our t ,                     1993 Te nn.       App.     Le xi s 457,          t he

c o u r t e d not e d:




                                                                 3
                Unde r t he U. S. Cons t i t ut i on, p a r e nt s do not ha ve a n
       a b s ol ut e r i ght t o c ouns e l i n s uc h pr oc e e di ngs [ t e r mi na -
       t i on of pa r e nt a l r i g ht s ] . M n, [ St a t e e x r e l . T. H. b y
                                                  i
       H. H. v . M n, 802 S. W 2d 625 ( Te nn. App. 1990) ] a t 626,
                       i              .
       c i t i ng La s s i t e r v. De pa r t me nt o f Soc i a l Se r vi c e s o f
       Du r ha m Ci t y , 452 U.S. 18, 101 S. Ct . 2153, 68 L. Ed. 2d
6 4 0 ( 1981) . The t r i a l c our t mus t c ons i de r t he i nt e r e s t s
       o f t he St a t e , t h e i nt e r e s t s of t he pa r e nt s , a nd t he r i s k
       t ha t a f a i l ur e t o a ppoi nt c ouns e l wi l l l e a d t o a n
       e r r one ous r e s u l t . The M n c our t a na l yz e d La s s i t e r i n
                                             i
       l i ght of l a t e r Supr e me Cour t de c i s i ons a nd s umma r i z e d how
       t o a s s e s s t he r i s k of e r r one ous r e s ul t s on t he me r i t s a s
       f o l l ows :


                    " To h e l p a s s e s s t he r i s k of a n unf a i r pr oc e e di ng
               r e s ul t i ng i n a n e r r one ous de c i s i on, t he c our t s i n
               La s s i t e r a nd Da v i s ha ve l i s t e d s e ve r a l f a c t or s t ha t
               be a r on t he q u e s t i on. The y i nc l ude : ( 1) whe t he r
               e xpe r t me di c a l a nd/ or ps yc hi a t r i c t e s t i mony i s
               pr e s e nt e d a t t he he a r i ng; ( 2) whe t he r t h e pa r e nt s
               ha ve h a d u nc ommon di f f i c ul t y i n de a l i ng wi t h l i f e
               a nd l i f e s i t ua t i ons ; ( 3) whe t he r t he pa r e nt s a r e
               t hr us t i nt o a di s t r e s s i ng a nd di s or i e nt i ng s i t ua -
               t i on a t t he he a r i ng; ( 4) t he di f f i c ul t y a nd c om-
               pl e x i t y of t he i s s ue s a nd pr oc e dur e s ; ( 5) t he
               pos s i bi l i t y o f c r i mi na l s e l f - i nc r i mi na t i on; ( 6) t he
               e duc a t i ona l ba c kgr ound of t he pa r e nt s ; a nd ( 7) t he
               pe r ma ne nc y of po t e nt i a l de pr i va t i on of t he c hi l d i n
               que s t i on. "


       Our pr e s e nt Rul e s of J uve ni l e Pr oc e dur e be c a me e f f e c t i ve J u l y

1, 1984.      Si nc e t he s e r ul e s pos t da t e La s s i t e r , i t woul d a ppe a r t ha t

i n o r d e r t o i ns ur e t ha t t he c ondi t i ons t he r e i n s t a t e d a r e pr ope r l y

c o n s i d e r e d, t he Te nne s s e e Supr e me Cour t a nd t he Ge ne r a l As s e mbl y ,

by   t he   a dopt i on    of    t he   Rul e s   of    J u v e ni l e   Pr oc e dur e ,   pr ovi d e d

mi ni mu m r e qui r e me nt s   whi c h t he      t r i al   c our t    mus t    f ol l ow whe n a

p a r e n t a ppe a r s a t a t e r mi na t i on he a r i ng wi t hout a n a t t or ne y.




                                                  4
         Rul e 39,       Te n n e s s e e Ru l e s of J uve ni l e Pr oc e dur e ,                 pr ovi de s i n

p e r t i ne nt pa r t a s f ol l ows :



Rul e 3 9 . Te r m nat i on o f Pa r e nt al Ri ght s . . . .
                  i

                                       *            *         *          *

( f ) Ad j udi c a t or y He a r i ng o n Te r mi na t i on.

                 ( 1) The c our t s h a l l c onduc t a n a dj udi c a t or y he a r i ng
         t o de t e r mi ne t he i s s ue s r a i s e d by t he pe t i t i on a nd by a ny
         a ns we r ( s ) f i l e d. Not i c e of t he he a r i ng s ha l l be pr ovi de d
         i n t he s ummons .

                  ( 2) At t he be gi nni ng of t he he a r i ng, a ny pa r t y who
         a ppe a r s wi t hout a n a t t o r n e y s ha l l be i nf or me d of t he
         r i ght t o a n a t t or ne y, a nd i n t he c a s e of a n i ndi ge nt
         r e s ponde nt , t he c our t s ha l l c ons i d e r t he f a c t s a nd
         c i r c ums t a n c e s a l l e ge d a nd ma ke a de t e r mi na t i on a s t o
         wh e t he r a n a t t or ne y s houl d be a ppoi nt e d . ( Empha s i s our s ) .

                                          *          *        *           *


         Si nc e    it     is   we l l - s e t t l e d t ha t      a    pa r e nt     ha s    a    f unda me n t a l

r i ght ,     ( c ons t i t ut i ona l l y      gua r a nt e e d     a ga i ns t     t he    st at e      whe n     no

s u b s t a n t i a l h a r m t hr e a t e ns a c hi l d' s we l f a r e ) , t o t he c a r e , c us t o d y

a n d c o n t r ol of t he i r c hi l dr e n, we c ons i de r t he pr oc e dur e s of Ru l e

3 9 ( f ) ( 2) ,   r e ga r di ng t he r i ght           t o ha ve a n a t t or ne y,             a p poi nt e d o r

o t h e r wi s e , t o be ma nda t or y.



         The t r a ns c r i pt of t he he a r i n g r e f l e c t s t ha t t he t r i a l c ou r t

f a i l e d t o a dvi s e t he de f e nda nt a t t he be gi nni ng of t he he a r i ng t h a t

he    wa s     e nt i t l e d   to   an       a t t or ne y   a nd     f ur t he r    f ai l ed      to    ma k e    a

p r e l i mi na r y f i ndi ng of i ndi ge nc y or non- i ndi ge nc y.                       The r e c or d do e s

n o t d e mo ns t r a t e t ha t t he c our t c ons i de r e d t he f a c t s e nume r a t e d i n


                                                          5
La s s i t e r or Da vi s t o ma ke a de t e r mi na t i on of whe t he r t h i s wa s a

p r o p e r c a s e f or t he a ppoi nt me nt of a n a t t or ne y.                  W f i nd t hi s t o b e
                                                                                      e

r e v e r s i bl e e r r or .



         The a bove i s s ue i s di s pos i t i ve of t he a ppe a l , howe ve r , we wi l l

b r i e f l y di s c us s t he i s s ue r e l a t i ng t o t h e a dmi s s i on of e vi de n c e .

At t h e he a r i ng, t he a t t or ne y f or t he De pa r t me nt of Huma n Se r vi c e s

i n t r o d u c e d e vi de nc e by wa y of c r os s e xa mi na t i on of c onduc t by t h e
                                                                 1
d e f e n d a nt ,     whe n he wa s 10 ye a r s o l d .              Rul e 608( 3) ( c ) ,        Te nne s s e e

Ru l e s o f e vi de nc e pr ovi de s a s f ol l ows :



                   ( c ) J uve ni l e Conduc t .        - Evi de nc e of s pe c i f i c
         i n s t a nc e s of c onduc t of a wi t ne s s c ommi t t e d whi l e t he
         wi t ne s s wa s a j uve ni l e i s ge ne r a l l y not a dmi s s i bl e unde r
         t hi s r ul e . The c our t ma y, howe ve r , a l l ow e vi de nc e of s uc h
         c o nduc t o f a wi t ne s s ot he r t ha n t he a c c us e d i n a c r i mi na l
         c a s e i f t he c onduc t woul d be a dmi s s i bl e t o a t t a c k t he
         c r e di bi l i t y o f a n a du l t a nd t he c our t i s s a t i s f i e d t ha t
         a d mi s s i on i n e vi de nc e i s ne c e s s a r y f or a f a i r de t e r mi na -
         t i on i n a c i vi l a c t i on or c r i mi na l pr oc e e di ng.



         On     r e ma nd,      t he    c our t    s houl d    e xa mi ne     t he    e vi de nc e    of    t he

d e f e n d a nt ' s     j uve ni l e    c ond u c t    unde r       t he    a bove     r ul e .       St a t e d

o t h e r wi s e ,     t he   c our t    mus t     de t e r mi ne    if     t he   e vi de nc e    woul d     be

a d mi s s i bl e t o a t t a c k t he c r e di bi l i t y of a n a dul t a nd ma ke a f ur t h e r

f i n d i n g t ha t      a dmi s s i on of       t he e vi de nc e i s ne c e s s a r y f or          a f ai r

d e t e r mi na t i on o f t he c a s e .




      1
        Although no objection was made to the evidence, the failure to do so may be
the result of the lack of proper legal advice.

                                                         6
       W r e ve r s e t he j udgme nt of t he t r i a l c our t .
        e                                                                    I n s o doi ng, we

d o n o t e xpr e s s a ny opi ni on on t he me r i t s of a ny i s s ue be f or e t h e

c o u r t o n r e ma nd.



       Th i s c a us e i s r e ma nde d t o t he t r i a l c our t f or s uc h ot he r a n d

f ur t h e r a c t i on a s ma y be ne c e s s a r y t o c onc l ude t hi s c a s e .   Cos t s o f

t h i s a ppe a l a r e a s s e s s e d t o t he a ppe l l e e .




                                                       ___________________________ _ _ _
                                                       Don T. M M r a y, J udge
                                                               c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
He r s c h e l P. Fr a nks , J udge




                                                  7
                                  I N THE COURT OF APPEALS




STATE OF TENNESSEE                                   )       KNOX J UVENI LE
DEPARTMENT OF HUMAN SERVI CES,                       )       C. A. NO. 03A01- 9609- J V- 0028 6
                                                     )
                Pl a i nt i f f - Appe l l e e       )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
vs .                                                 )       HON. CAREY E. GARETT
                                                     )       J UDGE
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
J OE ERI C TAYLOR, SR. ,                             )       REVERSED AND REMANDED
                                                     )
                De f e nda nt - Appe l l a nt        )




                                                 JUDGMENT


        Thi s   a ppe a l     c a me o n t o be he a r d upon t he r e c or d f r om t h e

J u v e n i l e Cour t   of    Knox Count y,             br i e f s   a nd a r gume nt   of   c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s r e ve r s i bl e e r r or i n t he t r i a l c our t .

        W r e ve r s e t he j udgme nt
         e                                        of t he t r i a l       c our t .   Thi s c a us e i s

r e ma nd e d t o t he t r i a l c our t f or s uc h ot he r a n d f u r t he r a c t i on a s

ma y b e ne c e s s a r y t o c onc l ude t hi s c a s e .             Cos t s of t hi s a ppe a l a r e

a s s e s s e d t o t he a ppe l l e e .
PER CURI AM




9